Name: Commission Regulation (EC) No 3192/93 of 19 November 1993 amending Regulation (EEC) No 2711/93 derogating, for a limited period, from the provisions for systematic adjustment of the agricultural conversion rates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 11 . 93 Official Journal of the European Communities No L 285/31 COMMISSION REGULATION (EC) No 3192/93 of 19 November 1993 amending Regulation (EEC) No 2711/93 derogating, for a limited period, from the provisions for systematic adjustment of the agricultural conversion rates HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2711 /93, '20 November 1993' is hereby replaced by '21 December 1993'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 11 (2) thereof, Whereas the situation which led to the application of the measures provided for by Commission Regulation (EEC) No 271 1 /93 (2), as amended by Regulation (EEC) No 2879/93 (3), until 20 November 1993 continues to exist after that date ; whereas, therefore, application of the said Regulation should be extended for a further limited period, Article 2 This Regulation shall enter into force on 21 November 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 245, 1 . 10 . 1993, p. 134. (3) OJ No L 262, 21 . 10 . 1993, p. 51 .